                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


In re:                                         )       16-02198
BRIAN AND LOURDES BAUMAN,                      )       Chapter 13
                                               )
                                               )       JUDGE BARNES
                        Debtor(s).             )


                    OBJECTION TO CLAIM NO. 7.1 (ARGON CREDIT)

       NOW COMES the debtors, BRIAN AND LOURDES BAUMAN, by their attorneys,
DAVID M. SIEGEL & ASSOCIATES, LLC to present his Objection to Claim No. 7.1, and in
support thereof states as follows:

1.      Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2.      The Debtors filed a Chapter 13 petition January 25, 2016. The case was confirmed on

March 17, 2016. Marilyn O. Marshall was appointed trustee in this case.

3.      On February 5, 2016 First Associates Loan Servicing, LLC as agent for Argon Credit

filed a proof of claim, Claim No. 7.1 on the Claims Register, for an unsecured non-priority claim

in the amount of $3,653.58 (Exhibit A). The claim was transferred to Argon Credit on February

2, 2017. (Exhibit B).

4.      On May 19, 2017 the Trustee started distributing funds to Argon Credit. This creditor

accepted funds from the Trustee until January 19, 2018, and received a total of $1,228.87.

5.      Payments sent from February 16, 2018 through the current disbursal have been voided by

the trustee as they have not been cashed. A total of 20 payments have not been accepted by the

creditor.

6.      On December 16, 2016 Argon Credit filed for a Chapter 11 Bankruptcy, in the Northern

District of Illinois. Judge Thorne was appointed to this case.

7.      On January 11, 2017 the Chapter 11 case was converted to a Chapter 7 Bankruptcy. The
Chapter 7 Trustee is Eugene Crane.

8.     The claim of Argon Credit has been abandoned since February 2018. For these reasons

the objection should be sustained.


        WHEREFORE, pursuant to 11 U.S.C. §502(a), the debtors, BRIAN AND LOURDES
BAUMAN, respectfully requests that this honorable Court enter an order disallowing Claim No.
7.1, and for such other and further relief as the Court shall deem proper.


                                                  Respectfully Submitted,
                                                  /s/ Christine H. Clar
                                                  Christine H. Clar, ARDC #6202332


DAVID M. SIEGEL & ASSOCIATES, LLC
Attorneys for Debtor(s)
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
